UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2008. OR o Transition report pursuant to Section 15(d) of the Securities Exchange Act of l934 For the transition period from to Commission File Number 001-14039 A. Full title of plan and the address of the plan, if different from that of the issuer named below: CALLON PETROLEUM COMPANY EMPLOYEE SAVINGS & PROTECTION PLAN B. Name of the issuer of the securities held pursuant to the plan and the address of its executive office: CALLON PETROLEUM COMPANY NATCHEZ, MISSISSIPPI39120 The Callon Petroleum Company Employee Savings and Protection Plan (the "Plan") is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").Attached hereto are the financial statements of the Plan for the fiscal year ended December 31, 2008 prepared in accordance with the financial reporting requirements of ERISA. CALLON PETROLEUM COMPANY EMPLOYEE SAVINGS AND PROTECTION PLAN
